   Case"Case: 16-30918  Document:
        1:18-cr-00111-CMH Document00514074666    Page: 1 Page
                                    38-4 Filed 09/16/19   Date1Filed: 07/14/2017
                                                                of 2 PageID#  244

Attachment 4
                                      UNITED STATES COURT OF APPEAiS
                                            FORTHERFTHaRCUrr

                                                                                                      C/FTCUn
   Appellant Mr.David Andrew Chrlstenson
   In re: Oil Spill by the Oil Rig                                          16-30918
   'Deepwater Horizon'in the Gulf                                           3893 Environmental Matters
   of Mexico,on April 20,2010
   Case 2:10-md-02179<iB-SS

                                   Supplemental Memorandum Forty-Seven
                                NewCileaiis, hometotheS*^ Grcui^ isa oofRn

   The conclusion is an engineeringfact I graduated from the Air FOroe Academy which happensto be an
   engineering university. New Orleans was in a bowl and now it is In a coffin. When a hurricane strikes
   New Orleans,thefollowing wiH happen:

   The Mississippi will reverse flow.This has happened before.The engineers built a wall around New
   Orleans with one entrance and one exit; hence the coffin.The Mississippi wili flow into New Orleans
   from two directions and there wiil be no outflow.The one entrance and one exit will be blocked by
   flowing water.The water will rise above sea level because offorce and wili top the levees.The water on
   the outside ofthe coffin will rise as well and the resulting hydrostatic pressure will force the
   levees/barriers out ofthe ground.There will no rebuilding New Orleans thistime because the
   devastation will be total aitd complete.

   If Hurricane Katrina were to strike today the above engineering fact would happen.The only question is
   when.


   Engineering fact2and the consequences:

   If Hurricane Katrina were to pass over the Deepwater Horizon today there would be such agitation that
   all ofthe corexit and chemical warfare contaminates on the bottom ofthe Gulf of Mexteo would dissolve
   Into the water creatii^ a cocktail of poison.This poison would travel north upthe Mississippi River Into
   New Orleans.Asthe poison reached the surface it would enter the perfect Incubator high humidity,
   high temperature and high solids.This Hurricane Katrina,just like thefirstone,vrould carry the poison
   north into America and Canada.


   This time the poison will be more potent and will accelerate the destruction ofour Immune system.

   We will not survive.


   Our government knows the Gulf of Mexico is a tiddr^time bomb and yetthere Is no discussion.

   They have censored me because 1 am fl^ng to save your life.
Case 1:18-cr-00111-CMH Document 38-4 Filed 09/16/19 Page 2 of 2 PageID# 245
